Exhibit 10.24

 

SALE, PURCHASE AND ESCROW AGREEMENT

 

BETWEEN

 

SAF BURROUGHS MILLS LLC

(Seller)

 

AND

 

BEHRINGER HARVARD MULTIFAMILY OP I LP

(Purchaser)

 

AND

 

PARTNERS TITLE COMPANY

(Escrow Agent)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I PURCHASE AND SALE

1

1.1

Background

1

1.2

Purchase and Sale

1

 

 

 

ARTICLE II PURCHASE PRICE

3

2.1

Price

3

2.2

Investments

3

2.3

Interest on the Deposit

4

 

 

 

ARTICLE III CONDITIONS TO THE PARTIES’ OBLIGATIONS

4

3.1

Conditions to Purchaser’s Obligation to Purchase

4

3.2

Conditions to Seller’s Obligation to Sell

5

 

 

 

ARTICLE IV PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT

5

4.1

Purchaser’s Deliveries

5

4.2

Seller’s Deliveries

5

4.3

Failure to Deliver

6

 

 

 

ARTICLE V INVESTIGATION OF PROPERTY

6

5.1

Survey

6

5.2

Intentionally Deleted

6

5.3

Review of Survey and Title

6

5.4

Inspection of Property

7

5.5

Operational Information

8

5.6

No Obligation to Cure

8

5.7

Inspection Period

9

5.8

Right to Audit

9

5.9

Proprietary Documents; Confidentiality

9

5.10

Purchaser’s Responsibilities

10

5.11

Purchaser’s Agreement to Indemnify

10

 

 

 

ARTICLE VI THE CLOSING

11

6.1

Date and Manner of Closing

11

 

 

 

ARTICLE VII PRORATION, FEES, COSTS AND ADJUSTMENTS

11

7.1

Prorations

11

7.2

Seller’s Closing Costs

13

7.3

Purchaser’s Closing Costs

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII DISTRIBUTION OF FUNDS AND DOCUMENTS

14

8.1

Delivery of the Purchase Price

14

8.2

Other Monetary Disbursements

14

8.3

Recorded Documents

14

8.4

Documents to Purchaser

14

8.5

Documents to Seller

14

8.6

All Other Documents

15

 

 

 

ARTICLE IX RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION

15

9.1

Return of Seller’s Documents

15

9.2

Return of Purchaser’s Documents

15

9.3

Deposit

15

9.4

Disbursement of Deposit

15

9.5

No Effect on Rights of Parties; Survival

16

 

 

 

ARTICLE X DEFAULT

16

10.1

Seller’s Remedies

16

10.2

Purchaser’s Remedies

17

 

 

 

ARTICLE XI REPRESENTATIONS AND WARRANTIES

17

11.1

Seller’s Warranties and Representations

17

11.2

Purchaser’s Warranties and Representations

20

11.3

No Other Warranties and Representations

22

 

 

 

ARTICLE XII CASUALTY AND CONDEMNATION

23

 

 

ARTICLE XIII CONDUCT PRIOR TO CLOSING

24

13.1

Conduct

24

13.2

Actions Prohibited

25

13.3

Modification of Existing Leases and Service Contracts

25

13.4

New Leases and Contracts

26

13.5

Right to Cure

26

 

 

 

ARTICLE XIV NOTICES

26

 

 

ARTICLE XV TRANSFER OF POSSESSION

28

15.1

Transfer of Possession

28

15.2

Delivery of Documents at Closing

28

 

 

 

ARTICLE XVI GENERAL PROVISIONS

28

16.1

Captions

28

16.2

Exhibits

28

16.3

Entire Agreement

28

16.4

Modification

28

16.5

Attorneys’ Fees

28

16.6

Governing Law

29

 

ii

--------------------------------------------------------------------------------


 

 

16.7

Time of Essence

29

16.8

Survival of Warranties

29

16.9

Assignment by Purchaser

29

16.10

Severability

29

16.11

Successors and Assigns

30

16.12

Interpretation

30

16.13

Counterparts

30

16.14

Recordation

30

16.15

Limitation on Liability

30

16.16

Possession of Advisor

30

16.17

Business Day

31

16.18

Waiver of Jury Trial

31

 

 

 

ARTICLE XVII ESCROW AGENT DUTIES AND DISPUTES

31

17.1

Other Duties of Escrow Agent

31

17.2

Disputes

31

17.3

Reports

32

 

EXHIBITS

 

EXHIBIT A

—

Description of Land

EXHIBIT B

—

Rent Roll

EXHIBIT C

—

Form of Assignment of Leases and Contracts

EXHIBIT D

—

Form of Blanket Conveyance, Bill of Sale and Assignment

EXHIBIT E

—

Intentionally Omitted

EXHIBIT F

—

Service Contracts

EXHIBIT G

—

Form of Notice to Tenants

EXHIBIT H

—

FIRPTA Affidavit

EXHIBIT I

—

Form of Deed

EXHIBIT J

—

Personal Property

EXHIBIT K

—

Due Diligence Materials

EXHIBIT L

—

Lease Guidelines

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Term

 

Section

 

 

 

Additional Funds

 

2.1.2

Advisor

 

5.4

Apartment Development

 

1.1

Assignment of Leases and Contracts

 

4.1.2

Blanket Conveyance

 

4.1.3

Closing

 

6.1

Code

 

11.2.5

Deed

 

4.2.1

Deposit

 

2.1.1

Due Diligence Materials

 

5.4

Effective Date

 

Introduction

ERISA

 

11.2.5

Escrow Agent

 

Introduction

Existing Survey

 

5.1

Final Closing Date

 

6.1

Improvements

 

1.2(a)

Inspection Period

 

5.7

Intangibles

 

1.2(e)

Land

 

1.2(a)

Leases

 

1.2(c)

Limitation Period

 

10.2

Lists

 

11.1.14(2)(a)

Maximum Liability Cap

 

16.15

OFAC

 

11.1.14

Order(s)

 

11.1.14

Owner’s Affidavit

 

4.2.8

Permitted Exceptions

 

5.3

Permitted Outside Parties

 

5.9

Personal Property

 

1.2(b)

Property

 

1.2

Property Documents

 

5.9

Purchase Price

 

2.1

Purchaser

 

Introduction

Purchaser’s Action

 

10.1

Real Property

 

1.2(a)

Rent Ready Condition

 

13.1.9

Rent Roll

 

1.2(c)

Seller

 

Introduction

Seller Parties

 

16.15

Seller’s Broker

 

11.1.1

Service Contracts

 

1.2(d)

 

iv

--------------------------------------------------------------------------------


 

Survey

 

5.1

Tenant Payments

 

7.1.1

Title Commitment

 

3.1.3(i)

Title Company

 

3.1.3

Title Cure Period

 

5.3

Title Documents

 

5.3

Title Objections

 

5.3

Title Policy

 

3.1.3

Title Review Period

 

5.3

Underlying Documents

 

3.1.3(i)

 

v

--------------------------------------------------------------------------------


 

SALE, PURCHASE AND ESCROW AGREEMENT

 

This Agreement, dated as of August 7, 2009 (the “Effective Date”), is made by
and between SAF Burroughs Mills LLC, a Delaware limited liability company
(“Seller”), and Behringer Harvard Multifamily OP I LP, a Delaware limited
partnership (“Purchaser”) and constitutes (i) a contract of sale and purchase
between the parties and (ii) an escrow agreement among Seller, Purchaser and
Partners Title Company (“Escrow Agent”), the consent of which appears at the end
hereof.

 


ARTICLE I

PURCHASE AND SALE


 

1.1          Background.  Seller is the owner of a 308-unit apartment
development commonly known as Burrough’s Mill Apartments (the “Apartment
Development”) located at 1 Burrough’s Mill Blvd., Cherry Hill Township, Camden
County, New Jersey.  Purchaser is willing to enter into a contract to buy the
Apartment Development on the terms provided in this Agreement, and Seller has
indicated that it is willing to enter into a contract to sell the Apartment
Development to Purchaser on the terms provided herein.

 

1.2          Purchase and Sale.  Seller shall sell and convey to Purchaser, and
Purchaser shall buy from Seller, the Property (as hereinafter defined) for the
consideration and upon and subject to the terms, provisions, and conditions of
this Agreement. The “Property” means:

 

(a)           to the extent owned by Seller, the land situated in Camden County,
New Jersey, more particularly described in Exhibit A (the “Land”), together
with: (i) the Apartment Development and other improvements situated on the Land
and all other structures, fixtures, buildings, and improvements situated on the
Land (such buildings, structures, fixtures, and improvements being herein called
the “Improvements”); (ii) any and all rights, titles, powers, privileges,
easements, licenses, rights-of-way and interests appurtenant to the Land and the
Improvements; (iii) all rights, titles, powers, privileges, licenses, easements,
rights-of-way, and interests, if any, of Seller, either at law or in equity, in
possession or in expectancy, in and to any real estate lying in the streets,
highways, roads, alleys, rights-of-way or sidewalks, open or proposed, in front
of, above, over, under, through or adjoining the Land and in and to any strips
or gores of real estate adjoining the Land; (iv) and all rights, titles, powers,
privileges, interests, licenses, easements, and rights-of-way appurtenant or
incident to any of the foregoing, including, without limitation, to the extent
owned by Seller, all mineral, oil, gas and other hydrocarbon substances on and
under and that may be produced from the Land, as well as all development rights,
land use entitlements, air rights, water, water rights, riparian rights, and
water stock relating to the Land (Land and Improvements being sometimes
collectively herein referred to as the “Real Property”);

 

(b)           all equipment, fixtures, appliances, inventory, and other personal
property of whatever kind or character owned by Seller and attached to or
installed or located on

 

1

--------------------------------------------------------------------------------


 

or in the Land or the Improvements, including, without limitation, furniture,
furnishings, drapes and floor coverings, office equipment and supplies, heating,
lighting, refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment (the
“Personal Property”), a current list of the Personal Property being attached
hereto as Exhibit J;

 

(c)           all right, title, and interest of Seller in and to all leases,
rental agreements, licenses, and other similar arrangements permitting occupancy
or use by another of any apartment unit in the Improvements or any other space
or area on the Land or in the Improvements, a current rent roll as of the date
shown thereon being attached hereto as Exhibit B (the “Rent Roll”)
(collectively, “Leases”), all guaranties of Leases, all rents, revenues, income,
profits and receipts due under Leases or otherwise receivable by the owner of
the Property for use or occupancy of any of the Property, and all security and
other deposits and advance payments under Leases (subject to proration as
provided in this Agreement);

 

(d)           all right, title, and interest of Seller in and to all contracts
to which Seller is a party relating to the operation, maintenance, or management
of the Property, including any agreements for electric, gas, telephone, cable
television, security alarm monitoring, sewer, trash collection or similar
services, supply contracts, and brokerage and leasing agreements (collectively,
the “Service Contracts”) to the extent that Service Contracts are assignable
without consent, a current list of Service Contracts being attached hereto as
Exhibit F, but specifically excluding any contract with any affiliate of Seller
(which shall be terminated on or prior to the date of Closing (as hereinafter
defined)) and specifically excluding any contracts terminated by Seller pursuant
to Section 5.6;

 

(e)           all right, title and interest of Seller in and to (i) all
transferable permits, licenses, approvals, utility rights, development rights
and similar rights related to the Property, if any, whether granted by
governmental authorities or private persons, to the extent that such
transferable permits, licenses, approvals, utility rights, development rights
and similar rights are assignable without consent, (ii) all trademarks, trade
names, or symbols under which the Land or the Improvements (or any part thereof)
is operated including, without limitation, the name of “Burrough’s Mill” and the
Internet URL and/or domain name www.burroughsmill.com, and any website material
belonging to the Property, including, but not limited to, the Property
description and any floor plans, photographs and location maps, (iii) all
telephone numbers serving the Apartment Development, (iv) all of the right,
title, and interest in and to all site plans, surveys, soil and substrata
studies, architectural drawings, plans and specifications, engineering plans and
studies, floor plans, landscape plans and other plans or studies of any kind
that relate to the Land, the Improvements or the Personal Property in the
possession of or under the control of Seller, and (v) all assignable warranties
and  guaranties covering all or any part of the Property provided by any person
and expressly including any warranty or guaranty from an affiliate of Seller, if
any, (collectively, the “Intangibles”), provided that any cost

 

2

--------------------------------------------------------------------------------


 

to assign or transfer any of the Intangibles shall be paid by Purchaser; and

 

(f)            all other rights, privileges and appurtenances owned by Seller
directly relating to the above-described properties.

 


ARTICLE II

PURCHASE PRICE


 

2.1          Price.  In consideration of the covenants herein contained, Seller
hereby agrees to sell and Purchaser hereby agrees to purchase the Property for a
total purchase price of Forty Million Dollars ($40,000,000) (the “Purchase
Price”), which shall be paid by Purchaser as follows:

 

2.1.1       Deposit.  Purchaser has delivered concurrently with its execution of
this Agreement, or will deliver within two (2) business days, to Escrow Agent by
bank wire of immediately available funds the sum of Two Hundred and Fifty
Thousand Dollars ($250,000) (the “Deposit”).

 

2.1.2       Addition to Deposit.  On or before the expiration of the
Investigation Period (as defined in Section 5.7), Purchaser shall deliver to
Escrow Agent, by bank wire transfer of immediately available funds, an
additional Two Hundred and Fifty Thousand Dollars ($250,000) (the “Additional
Funds”), unless Purchaser shall have terminated this Agreement in accordance
with Section 5.7.  The Additional Funds shall be deemed part of the Deposit, for
an aggregate Deposit of Five Hundred Thousand Dollars ($500,000).  If Purchaser
fails to deliver the Additional Funds to Escrow Agent on or before the
expiration of the Investigation Period (provided Purchaser has not terminated
this Agreement in accordance with Section 5.7), such failure shall be a default
under this Agreement.

 

2.1.3       Balance of Purchase Price.  Purchaser shall on the day of the
Closing (as defined in Section 6.1), deliver to Escrow Agent, by bank wire
transfer of immediately available funds, a sum equal to the balance of the
Purchase Price.  The balance of the Purchase Price received by Seller at Closing
shall be adjusted to reflect prorations and other adjustments pursuant to
Article VII.

 

2.2          Investments.  Following the collection of the Deposit, Escrow Agent
shall, at the direction of Purchaser, invest the Deposit in:

 

(I)            OBLIGATIONS OF THE UNITED STATES GOVERNMENT, ITS AGENCIES OR
INDEPENDENT DEPARTMENTS;

 

(II)           CERTIFICATES OF DEPOSIT ISSUED BY A BANKING INSTITUTION WHOSE
PRINCIPAL OFFICE IS IN NEW YORK CITY OR HOUSTON WITH ASSETS IN EXCESS OF $1
BILLION; OR

 

(III)          AN INTEREST-BEARING ACCOUNT OF A BANKING INSTITUTION WHOSE
PRINCIPAL OFFICE IS IN NEW YORK CITY OR HOUSTON WITH ASSETS IN EXCESS OF $1
BILLION.

 

3

--------------------------------------------------------------------------------


 

No investment of the Deposit shall have a maturity date beyond the Final Closing
Date (as defined in Section 6.1).

 

2.3          Interest on the Deposit.  Any interest earned on the Deposit shall
be credited and delivered to the party entitled to receive the Deposit,
provided, however, that if the transaction closes, at Closing any interest
earned on the Deposit shall be credited to Purchaser by applying the same
against the Purchase Price.

 


ARTICLE III


 


CONDITIONS TO THE PARTIES’ OBLIGATIONS


 

3.1          Conditions to Purchaser’s Obligation to Purchase.  Purchaser’s
obligation to purchase is expressly conditioned upon each of the following:

 

3.1.1       Performance by Seller.  Performance in all material respects of the
obligations and covenants of, and deliveries required of, Seller hereunder.

 

3.1.2       Delivery of Title and Possession.  Delivery at the Closing of
(i) all Closing documents as set forth in Section 4.2 hereof and (ii) possession
as provided in Section 17.1.

 

3.1.3       Title Insurance.  Delivery at the Closing of the standard current
form of American Land Title Association (ALTA Form B) owner’s policy of title
insurance (the “Title Policy”), or an irrevocable commitment to issue the same,
with liability in the amount of the Purchase Price issued by Partners Title
Company as agent for Chicago Title Insurance Company (the “Title Company”),
insuring that good and indefeasible fee title to the Real Property vests in
Purchaser subject to the Permitted Exceptions (as defined in Section 5.3) and
the standard printed exceptions.

 

(I)            PURCHASER WILL PROCURE A COMMITMENT FOR TITLE INSURANCE ISSUED BY
THE TITLE COMPANY (THE “TITLE COMMITMENT, AND ALL SUPPORTING ENCUMBRANCE
DOCUMENTS (THE “UNDERLYING DOCUMENTS”).

 

(II)           PURCHASER WILL PAY THE BASE PREMIUM FOR THE BASIC COST OF THE
TITLE POLICY AS WELL AS ANY ADDITIONAL TITLE INSURANCE ENDORSEMENTS, PROVIDED
THAT THE TITLE COMPANY’S FAILURE TO ISSUE ANY SUCH ADDITIONAL ENDORSEMENTS SHALL
NOT AFFECT PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT.

 

3.1.4       Seller’s Representations.  The representations and warranties by
Seller set forth in Section 11.1 being true and correct in all material respects
as of the Closing except as modified by notice (in accordance with Section 11.1)
to which Purchaser does not object in writing by the later of (i) three business
days after receipt thereof or (ii) the end of the Investigation Period.

 

4

--------------------------------------------------------------------------------


 

3.2          Conditions to Seller’s Obligation to Sell.  Seller’s obligation to
sell is expressly conditioned upon each of the following:

 


3.2.1       PERFORMANCE BY PURCHASER.  PERFORMANCE IN ALL MATERIAL RESPECTS OF
THE OBLIGATIONS AND COVENANTS OF, AND DELIVERIES REQUIRED OF, PURCHASER
HEREUNDER.


 


3.2.2       RECEIPT OF PURCHASE PRICE.  RECEIPT OF THE PURCHASE PRICE AND ANY
ADJUSTMENTS DUE SELLER UNDER ARTICLE VII AT THE CLOSING IN THE MANNER HEREIN
PROVIDED.


 


ARTICLE IV


 


PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT


 

4.1          Purchaser’s Deliveries.  Purchaser shall, at or before the Closing,
deliver to Escrow Agent each of the following:

 


4.1.1       PURCHASE PRICE.  THE BALANCE OF THE PURCHASE PRICE AS SET FORTH IN
ARTICLE II.


 


4.1.2       ASSIGNMENT OF LEASES AND CONTRACTS.  FOUR (4) EXECUTED COUNTERPARTS
OF THE ASSIGNMENT OF TENANT LEASES AND ASSUMPTION AGREEMENT (THE “ASSIGNMENT OF
LEASES AND CONTRACTS”) IN THE FORM OF EXHIBIT C.


 


4.1.3       BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT.  FOUR (4) EXECUTED
COUNTERPARTS OF A BLANKET CONVEYANCE, BILL OF SALE, AND ASSIGNMENT (THE “BLANKET
CONVEYANCE”) IN THE FORM OF EXHIBIT D.


 


4.1.4       CLOSING STATEMENT.  AN EXECUTED SETTLEMENT STATEMENT REFLECTING THE
PRORATIONS AND ADJUSTMENTS REQUIRED UNDER ARTICLE VII.


 


4.1.5       CASH – PRORATIONS.  THE AMOUNT, IF ANY, REQUIRED OF PURCHASER UNDER
ARTICLE VII.


 

4.2          Seller’s Deliveries.  Seller shall, at or before the Closing,
deliver to Escrow Agent each of the following:

 


4.2.1       DEED.  A SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM OF EXHIBIT I
WITH RESPECT TO THE REAL PROPERTY, EXECUTED AND ACKNOWLEDGED BY SELLER, PURSUANT
TO WHICH SELLER SHALL CONVEY TITLE TO THE REAL PROPERTY SUBJECT TO THE PERMITTED
EXCEPTIONS AS DEFINED IN SECTION 5.3 HEREOF.


 


4.2.2       ASSIGNMENT OF LEASES AND CONTRACTS.  FOUR (4) EXECUTED COUNTERPARTS
OF THE ASSIGNMENT OF LEASES AND CONTRACTS IN THE FORM OF EXHIBIT C, AND (WHETHER
THROUGH THE CLOSING ESCROW OR THROUGH SUCH OTHER METHOD OF DELIVERY AS THE
PARTIES MAY ESTABLISH) ORIGINAL EXECUTED LEASES (OR COPIES IF ORIGINALS ARE NOT
IN SELLER’S POSSESSION) AND THE SERVICE CONTRACTS WHICH ARE TO BE ASSUMED
HEREUNDER PURSUANT TO SECTION 5.6 HEREOF.

 

5

--------------------------------------------------------------------------------


 


4.2.3       BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT.  FOUR (4) EXECUTED
COUNTERPARTS OF THE BLANKET CONVEYANCE.


 


4.2.4       NOTICES TO TENANTS.  A NOTICE SIGNED BY SELLER (OR SELLER’S MANAGER
FOR THE IMPROVEMENTS) ADDRESSED TO THE TENANTS UNDER THE LEASES IN THE FORM OF
EXHIBIT G.


 


4.2.5       FIRPTA AFFIDAVIT.  FOUR (4) EXECUTED COPIES OF AN AFFIDAVIT IN THE
FORM OF EXHIBIT H WITH RESPECT TO THE FOREIGN INVESTMENT IN REAL PROPERTY TAX
ACT.


 


4.2.6       CLOSING STATEMENT.  AN EXECUTED SETTLEMENT STATEMENT REFLECTING THE
PRORATIONS AND ADJUSTMENTS REQUIRED UNDER ARTICLE VII.


 


4.2.7       CASH — PRORATIONS.  THE AMOUNT, IF ANY, REQUIRED OF SELLER UNDER
ARTICLE VII.


 


4.2.8       OWNER’S AFFIDAVIT.  A CUSTOMARY OWNER’S AFFIDAVIT (THE “OWNER’S
AFFIDAVIT”) IN A FORM REASONABLY SATISFACTORY TO THE TITLE COMPANY CERTIFYING TO
THE TITLE COMPANY THAT THERE ARE NO UNPAID BILLS OR CLAIMS RELATING TO THE
PROPERTY AS OF THE DATE OF CLOSING EXCEPT AS SPECIFIED, AND WHATEVER
DOCUMENTATION MAY BE REASONABLY REQUESTED OR REQUIRED IN ORDER TO CONFIRM THE
PROPER AUTHORITY OF SELLER TO CONSUMMATE THIS TRANSACTION AND TO ISSUE THE TITLE
POLICY.


 

4.3          Failure to Deliver.  The failure of Purchaser or Seller to make any
delivery required above by and in accordance with this Article IV which is not
waived by the other party shall constitute a default hereunder by Purchaser or
Seller, as applicable.

 


ARTICLE V


 


INVESTIGATION OF PROPERTY


 

5.1          Survey.  Seller shall deliver, cause to be delivered, or make
available to purchaser in accordance with Section 5.6 below and as one of the
Due Diligence Materials (as defined therein), an existing survey of the Land and
Improvements prepared by Taylor, Wiseman & Taylor (the “Existing Survey”). 
Within the Title Review Period (hereinafter defined), Purchaser, using
commercially reasonable efforts, and at its sole expense, shall cause to be
delivered to Seller and Title Company a current plat of an “as-built” “update”
of the Existing Survey in form acceptable to Purchaser (the “Survey”), and a
field note description thereof, prepared and certified as to all matters shown
thereon by a licensed professional engineer or surveyor acceptable to the Title
Company and in such form and substance sufficient to permit deletion from the
Title Policy of the survey exception except for “shortages in area”.

 

5.2          Intentionally Deleted.

 

5.3          Review of Survey and Title.  Purchaser shall have a period (the
“Title Review Period”) ending at 5 p.m. Central Standard Time on August 31, 2009
within which to review the Survey, the Title Commitment, and the Underlying
Documents (collectively, “Title Documents”) and give Seller written notice of
its objection to the condition of title reflected by the Title Documents (the
“Title Objections”). With regard to any objection so made by

 

6

--------------------------------------------------------------------------------


 

Purchaser, Seller shall reasonably cooperate with Purchaser to remedy such
objection, but Seller shall not be obligated to pay any sum of money or to incur
any obligation or liability to any third party as any inducement to remove an
objection to title other than (i) the existing first lien mortgage documents in
favor of The Travelers Insurance Company securing the existing loan dated
December 6, 2004, in the original principal amount of $34,000.000, (ii) a
voluntary lien against the Property recorded subsequent to the date of the Title
Commitment and consented to by Seller, or (iii) any mechanic’s or materialman’s
lien arising from work contracted for by Seller.  If Seller does not cure such
objections or agree in writing to cure such objections within ten (10) days
after receipt of Purchaser’s written objections (the “Title Cure Period”),
Purchaser may, at its option, (i) waive such uncured objections and accept such
title as Seller can deliver, or (ii) terminate this Agreement by notice in
writing delivered to Seller within five (5) business days after the end of the
Title Cure Period and receive back the Deposit.  In such event, if no
termination notice is given under (ii) above, Purchaser shall be deemed to have
waived such uncured objections and shall accept such title as Seller can
deliver.  In the event of such termination, neither party shall have any further
rights or obligations under this Agreement except for those that expressly
survive the termination hereof.  In the event Purchaser fails to furnish Seller,
on or before the end of the Title Review Period, either written notice that the
Survey, the Title Report, and the Underlying Documents are satisfactory, or
written notice of Purchaser objections to the Survey, the Title Report, and/or
the Underlying Documents, Purchaser shall be deemed to have waived any objection
to the Survey, Title Report, and the Underlying Documents and shall accept such
title as Seller can deliver.  In any event, any title matters that Seller does
not expressly agree in writing to cure by written notice to Purchaser or that
Seller is not expressly obligated to cure as provided above and that the Title
Company does not agree to remove shall be “Permitted Exceptions” and deemed
waived by Purchaser if Purchaser does not elect to terminate this Agreement
prior to the expiration of the Title Cure Period.  The term “Permitted
Exceptions” shall mean: the specific exceptions in the Title Report that the
Title Company has not agreed to remove from the Title Report as of the end of
the Title Cure Period and that Seller is not required to remove as provided
above; any other lien, encumbrance, easement or other exception or matter
voluntarily imposed or consented to by Purchaser prior to or as of the Closing
or matters created by, through or under Purchaser; items shown on the Survey
which have not been removed as of the end of the Title Cure Period; real estate
taxes not yet due and payable; rights of tenants under the Leases and any other
leases executed in accordance with this Agreement after the date hereof, and the
rights of tenants thereunder; rights of tenants or licensees under Service
Contracts not terminated as of Closing; all exceptions (including printed
exceptions) to title contained or disclosed in the Title Commitment other than
Title Objections identified and not thereafter waived by Purchaser; and, all
matters, rights and interests that would be discovered by an inspection or
survey of the Property.

 

5.4          Inspection of Property.  Seller, at its expense, shall deliver or
make available to Purchaser copies of all material documents on the attached
list attached hereto as Exhibit K, in addition to materials and documents
previously delivered to Purchaser (together, the “Due Diligence Materials”)
Purchaser and its agents and duly authorized representatives shall have the
right to inspect the condition of the Land, Improvements and Personal Property
and the books and records of Seller pertaining thereto during reasonable
business hours.  Seller hereby agrees to give Purchaser its reasonable
cooperation in connection with such inspections, provided that

 

7

--------------------------------------------------------------------------------


 

(i) Purchaser must give Seller twenty-four (24) hours’ prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Seller’s prior written
consent (which consent may be given, withheld or conditioned in Seller’s sole
discretion), (ii) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place not less than $1,000,000
of comprehensive general liability insurance (including a contractual liability
endorsement insuring Purchaser’s indemnity obligation under this Agreement)
covering any accident or damage arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Seller and BlackRock Realty Advisors, Inc. (“Advisor”) as
additional insureds thereunder, issued by a licensed company qualified to do
business in the State in which the Property is located, and (iii) all such tests
shall be conducted by Purchaser in compliance with Purchaser’s responsibilities
set forth in Section 5.9 below.  Purchaser shall bear the cost of all such
inspections or tests.

 

5.5          Operational Information.  In addition, Seller agrees specifically
to provide upon request of Purchaser or make available to Purchaser (in Seller’s
offices or at the management office of Seller’s local property manager or at the
Property), to the extent in Seller’s possession or control and to the extent not
previously delivered under Section 5.4 above or made available to Purchaser
under Section 5.4 above, the following:

 


5.5.1       LEASES AND CONTRACTS.  COPIES OF THE LEASES AND THE CONTRACTS.


 


5.5.2       PLANS AND SPECIFICATIONS.  TO THE EXTENT IN SELLER’S POSSESSION,
COPIES OF ALL PLANS AND SPECIFICATIONS FOR THE IMPROVEMENTS.


 


5.5.3       REPORTS.  TO THE EXTENT IN SELLER’S POSSESSION, COPIES OF ALL
ENVIRONMENTAL REPORTS PREPARED BY THIRD PARTIES.


 


5.5.4       PERMITS.  TO THE EXTENT IN SELLER’S POSSESSION, COPIES OF ALL
GOVERNMENTAL PERMITS, CERTIFICATES OF OCCUPANCY AND APPROVALS, IN EACH CASE
REGARDING THE PROPERTY.


 


5.5.5       OTHER.  SUCH ADDITIONAL CUSTOMARY DOCUMENTATION AND INSTRUMENTS AS
PURCHASER MAY REASONABLY REQUEST.


 

If Purchaser terminates this Agreement as set forth in Section 5.6 below, then
the Due Diligence Materials and all other information, documents and materials
furnished by Seller to Purchaser shall be returned promptly to Seller (which
obligation shall survive the termination of this Agreement).  Purchaser agrees
that, in the exercise of the right of access granted hereby, it will not
unreasonably interfere with or permit unreasonable interference with any person
occupying or providing service at the Property.  Purchaser agrees that it or its
agents will not communicate with any tenants without the consent of Seller.

 

5.6          No Obligation to Cure.  Nothing contained in this Agreement or
otherwise shall require Seller to render its title marketable or to remove or
correct any exception or matter disapproved by Purchaser or to spend any money
or incur any expense in order to do so except as set forth in Section 5.3
hereof.

 

8

--------------------------------------------------------------------------------


 

5.7          Inspection Period.  Purchaser shall have a period ending at 5 p.m.
Central Standard Time on September 7, 2009 (“Inspection Period”) within which to
review, examine, inspect, test and satisfy itself as to the condition of the
Land, Improvements and Personal Property and the operational information
relating thereto. In the event that such inspection indicates that the Property
is not satisfactory to Purchaser, in Purchaser’s sole and absolute discretion,
Purchaser may terminate this Agreement by notice in writing delivered to Seller
prior to the expiration of the Inspection Period, in which event the Deposit
will be returned to Purchaser, and neither party shall have any further right or
obligation hereunder other than as set forth herein with respect to rights or
obligations which survive termination.  If this Agreement is not terminated by
written notice to Seller in the manner and within the time provided in this
Section 5.7, Purchaser’s right to terminate this Agreement pursuant to this
Section 5.7 and any and all objections with respect to the Inspection Period
will be deemed to have been waived by Purchaser for all purposes.  Except as
provided below, Seller shall cause all Service Contracts to be terminated
effective as of or prior to the date of Closing, provided that (i) Seller shall
have no obligation to assign or terminate, and Purchaser shall be obligated to
assume, any Service Contracts which by their terms cannot be assigned or 
terminated without penalty or payment of a fee and (ii) Seller shall not
terminate any Service Contracts which Purchaser notifies Seller in writing prior
to the expiration of the Inspection Period that it desires to assume.  At
Closing Seller shall assign and Purchaser must assume the obligations arising
from and after the Closing Date under those Service Contracts that Purchaser is
obligated or desires to assume pursuant to this Section 5.7.

 

5.8          Right to Audit.  At Purchaser’s request, at any time before Closing
or within three (3) years after Closing, and without material cost or expense to
Seller, Seller shall provide to Purchaser’s designated independent auditor
reasonable access to the books and records of the Property to the extent in
Seller’s possession, and all related information in Seller’s possession
regarding the period for which Purchaser is required to have the Property
audited under the regulations of the Securities and Exchange Commission,
Purchaser agrees to indemnify and hold harmless Seller from any claim, damage,
loss, or liability to which Seller is at any time subjected by any person who is
not a party to this Agreement as a result of Seller’s compliance with this
paragraph, except to the extent any such claim, damage, loss or liability arises
from Seller’s fraud or intentional misrepresentation, which indemnification
shall survive the Closing or earlier termination of this Agreement.

 

5.9          Proprietary Documents; Confidentiality.  Purchaser acknowledges
that the documents and information provided or made available to Purchaser
pursuant to this Agreement, including without limitation the documents and
information described in Sections 5.4 and 5.5 above (collectively, the “Property
Documents”) are proprietary and confidential and will be delivered to Purchaser
solely to assist Purchaser in determining the feasibility of purchasing the
Property.  Purchaser shall not use the Property Documents for any purpose other
than as set forth in the preceding sentence.  Purchaser shall not disclose the
contents to any person other than to those persons who are responsible for
determining the feasibility of Purchaser’s acquisition of the Property and its
respective attorneys, partners, accountants, brokers, property management
companies, third party consultants, lenders or investors who have agreed to
preserve the confidentiality of such information as required hereby
(collectively, “Permitted Outside Parties”); provided, however, Purchaser shall
disclose only such information to a particular Permitted Outside Party as is
reasonably necessary for that Permitted Outside Party to perform

 

9

--------------------------------------------------------------------------------


 

its role in the acquisition of the Property, and nothing more. Purchaser shall
not divulge the contents of the Property Documents and other information except
in strict accordance with the confidentiality standards set forth in this
Section 5.9.  In permitting Purchaser to review the Property Documents or any
other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.  Purchaser shall not at any time issue a press release or
otherwise communicate with media representatives regarding this sale and
purchase unless such release or communication occurs after the Closing, but in
no event shall such press release or media communication include information
regarding the Purchase Price.  However, the Parties acknowledge that under New
Jersey law, the Purchase Price is required to be disclosed in the recorded
Deed.  Prior to Closing, information in the Property Documents shall not be
disclosed except (a) with the prior written consent of Seller (which consent may
be withheld in Seller’s sole and absolute discretion), (b) to the extent that
such document or information is or becomes publicly available other than the
result of Purchaser’s breach of this Agreement, (c) to the Permitted Outside
Parties, or (d) as may be necessary for Purchaser or Purchaser’s representatives
to comply with applicable laws, including, without limitation governmental
regulatory, disclosure (including SEC rules), tax and reporting requirements, to
comply with other requirements of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Purchaser or Purchaser’s
representatives, or to comply with regulatory or judicial processes.  Purchaser
shall promptly deliver all Property Documents to Seller in the event that the 
Closing does not occur.  This Section 5.9 shall survive the Closing or
termination of this Agreement.

 

5.10        Purchaser’s Responsibilities.  In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall:  (i) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (ii) not
interfere with the operation and maintenance of the Property; (iii) not damage
any part of the Property or any personal property owned or held by any tenant or
any third party; (iv) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (v) comply with all applicable laws; (vi) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (vii) allow Seller to have a representative present during any
such inspection or test; (viii) cooperate with any reasonable request by Seller
in connection with the timing of any such inspection or test; (ix) provide
Seller, upon Seller’s request, with a copy of any written inspection or test
report or summary prepared by any third party; (x) not permit any liens to
attach to the Property by reason of the exercise of its rights hereunder;
(xi) not reveal or disclose prior to Closing any information obtained during the
Inspection Period concerning the Property and the Property Documents to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in Section 5.9 above, or except as may be otherwise required
by law.  Purchaser agrees at its own expense to promptly repair or restore the
Property, if any inspection or test requires or results in any damage to or
alteration of the condition of the Property, and that the obligations set forth
in this sentence shall survive the Closing or any termination of this Agreement.

 

5.11        Purchaser’s Agreement to Indemnify.  Purchaser hereby agrees to
indemnify, defend and hold harmless Seller, Advisor, and their affiliates,
members, partners, subsidiaries,

 

10

--------------------------------------------------------------------------------


 

shareholders, officers, directors and agents from and against any and all liens,
claims, causes of action, damages, liabilities, losses, injuries, costs, and
expenses (including reasonable attorneys’ fees and costs) arising out of
inspections or tests by Purchaser or its employees, consultants, agents or
representatives permitted under this Agreement; provided, however, the indemnity
shall not extend to protect Seller from any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser’s actions do not aggravate any pre-existing liability of
Seller.  Furthermore, Purchaser shall be liable only for direct damages, and not
incidental, consequential or punitive damages (except to the extent Seller is
liable to third parties for such incidental, consequential or punitive damages
for which Purchaser shall provide indemnity) and Purchaser shall not be liable
for claims to the extent arising in whole or in part from the negligence of
Seller, its agents, independent contractors, servants and/or employees. 
Purchaser’s obligations under this Section 5.11 shall survive the termination of
this Agreement and shall survive the Closing.

 


ARTICLE VI


 


THE CLOSING


 

6.1          Date and Manner of Closing.  Escrow Agent shall close the escrow
(the “Closing”) as soon as all conditions to closing contained in this Agreement
have been satisfied (or deemed satisfied) or waived in writing which shall in
any event be not later than 12:00 noon Central Standard Time on September 22,
2009 (the “Final Closing Date”), and thereafter recording and delivering all
documents and funds as set forth in Article VIII.

 


ARTICLE VII


 


PRORATION, FEES, COSTS AND ADJUSTMENTS


 

7.1          Prorations.  Prior to the Closing, Seller and Purchaser shall
determine the amounts of the prorations in accordance with this Agreement within
no less than two (2) days prior to Closing.  Purchaser shall review and approve
such determination promptly and prior to the Closing, such approval not to be
unreasonably withheld or delayed.  Thereafter, Purchaser and Seller shall each
inform Escrow Agent of such amounts.


 


7.1.1       CERTAIN ITEMS PRORATED.  IN ACCORDANCE WITH THE NOTIFICATIONS,
ESCROW AGENT SHALL PRORATE BETWEEN THE PARTIES (AND THE PARTIES SHALL DEPOSIT
FUNDS THEREFOR WITH ESCROW AGENT OR SHALL INSTRUCT ESCROW AGENT TO DEBIT AGAINST
SUMS HELD BY ESCROW AGENT OWING TO SUCH PARTY), AS OF 11:59 P.M. THE DAY PRIOR
TO THE CLOSING, ALL INCOME AND OPERATING EXPENSES WITH RESPECT TO THE PROPERTY
AND PAYABLE TO OR BY THE OWNER OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION: 
(I) ALL REAL PROPERTY AND PERSONAL PROPERTY TAXES AND ASSESSMENTS ON THE BASIS
OF THE FISCAL PERIOD FOR WHICH ASSESSED (IF THE CLOSING SHALL OCCUR BEFORE THE
TAX RATE IS FIXED, THE APPORTIONMENT OF TAXES SHALL BE BASED ON THE TAX RATE FOR
THE PRECEDING PERIOD APPLIED TO THE LATEST ASSESSED VALUATION AND AFTER THE
CLOSING, WHEN THE ACTUAL REAL PROPERTY AND PERSONAL PROPERTY TAXES ARE FINALLY
FIXED, SELLER AND PURCHASER SHALL PROMPTLY MAKE A RECALCULATION OF SUCH
PRORATION, AND THE APPROPRIATE PARTY SHALL MAKE THE APPLICABLE PAYMENT
REFLECTING THE RECALCULATION TO THE OTHER PARTY);

 

11

--------------------------------------------------------------------------------


 


(II) RENTS AND OTHER TENANT PAYMENTS AND TENANT REIMBURSEMENTS, IF ANY
(COLLECTIVELY, “TENANT PAYMENTS”), RECEIVED AND COLLECTED UNDER THE LEASES;
(III) CHARGES FOR WATER, SEWER, ELECTRICITY, GAS, FUEL AND OTHER UTILITY
CHARGES, ALL OF WHICH SHALL BE READ PROMPTLY BEFORE CLOSING, UNLESS SELLER
ELECTS TO CLOSE ITS OWN APPLICABLE ACCOUNT, IN WHICH EVENT PURCHASER SHALL OPEN
ITS OWN ACCOUNT AND THE RESPECTIVE CHARGES SHALL NOT BE PRORATED; (IV) AMOUNTS
PREPAID AND AMOUNTS ACCRUED BUT UNPAID ON SERVICE CONTRACTS WHICH ARE TO BE
ASSUMED BY PURCHASER UNDER THE TERMS HEREOF; AND (V) PERIODIC FEES FOR LICENSES,
PERMITS OR OTHER AUTHORIZATIONS, IF ANY, WITH RESPECT TO THE PROPERTY.  IF SUCH
CHARGES, EXPENSES AND INCOME ARE UNAVAILABLE AT THE CLOSING, A READJUSTMENT
SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE CLOSING OF THESE ITEMS.


 


7.1.2       LEASING COMMISSIONS.  AT THE CLOSING, PURCHASER AND SELLER SHALL
PRORATE, BASED ON THE PORTION OF THE TERM OF THE APPLICABLE LEASE OCCURRING
BEFORE AND AFTER THE CLOSING, ALL LEASING COMMISSIONS ENTERED INTO AFTER THE END
OF THE INVESTIGATION PERIOD, ANY RENEWAL OR EXTENSION OF AN EXISTING LEASE AFTER
SUCH DATE AND ANY NEW LEASE REFERRED TO IN SECTION 13.4.


 


7.1.3       TAXES.


 

(A)           REAL PROPERTY TAX REFUNDS AND CREDITS RECEIVED AFTER THE CLOSING
WHICH ARE ATTRIBUTABLE TO A FISCAL TAX YEAR PRIOR TO THE YEAR OF CLOSING SHALL
BELONG TO SELLER.  ANY SUCH REFUNDS AND CREDITS ATTRIBUTABLE TO THE FISCAL TAX
YEAR DURING WHICH THE CLOSING OCCURS SHALL BE APPORTIONED BETWEEN SELLER AND
PURCHASER AFTER DEDUCTING THE REASONABLE OUT-OF-POCKET EXPENSES OF COLLECTION
THEREOF.  THIS APPORTIONMENT OBLIGATION SHALL SURVIVE THE CLOSING.

 

(B)           IF ANY TAX APPEAL OR CERTIORARI PROCEEDINGS SHALL NOT HAVE BEEN
FINALLY RESOLVED OR SETTLED PRIOR TO THE CLOSING AND SHALL RELATE TO THE YEAR
2008 OR A PRIOR YEAR, SELLER, AT ITS SOLE COST AND EXPENSE, SHALL BE ENTITLED TO
CONTROL THE DISPOSITION OF ANY SUCH TAX APPEAL OR CERTIORARI PROCEEDING AND
SHALL BE ENTITLED TO ANY REFUNDS RECEIVED THEREFROM.  WITH RESPECT TO THE 2009
TAX YEAR, PURCHASER SHALL BE ENTITLED TO CONTROL ANY TAX PROTEST AND ANY REFUNDS
RECEIVED THEREFROM, NET OF ANY EXPENSES INCURRED BY PURCHASER IN CONNECTION
THEREWITH, SHALL BE PRORATED BETWEEN THE PARTIES ON THE BASIS OF THE PORTIONS
ACCRUING TO PERIODS BEFORE AND AFTER THE CLOSING.

 

(C)           PAYMENT OF ROLLBACK TAXES THAT ARE THE RESULT OF THE CHANGE OF
PURCHASER’S USE OF THE PROPERTY AFTER CLOSING THAT RESULT IN THE ASSESSMENT OF
ADDITIONAL TAXES, PENALTIES OR INTEREST (ASSESSMENT) FOR PERIODS BEFORE CLOSING
SHALL BE THE RESPONSIBILITY OF PURCHASER

 


7.1.4       SECURITY AND OTHER DEPOSITS.  AT THE CLOSING, SELLER SHALL DELIVER
TO PURCHASER ALL UNAPPLIED REFUNDABLE SECURITY AND PET DEPOSITS (PLUS INTEREST
ACCRUED THEREON TO THE EXTENT REQUIRED TO BE PAID BY THE APPLICABLE LEASES OR
APPLICABLE LAWS) REQUIRED TO BE HELD BY SELLER UNDER THE LEASES AND PURCHASER
SHALL PAY SELLER AN AMOUNT EQUAL TO ALL UTILITY AND CONTRACT DEPOSITS THEN HELD
BY THIRD PARTIES WITH RESPECT TO THE PROPERTY AND TRANSFERRED TO PURCHASER
HEREUNDER.

 

12

--------------------------------------------------------------------------------


 


7.1.5       ADJUSTMENTS.


 

(A)           WITH RESPECT TO DELINQUENT RENTALS AND ANY OTHER RENTALS NOT
COLLECTED AS OF THE CLOSING (AND THUS NOT PRORATED AS OF CLOSING), PURCHASER
SHALL MAKE A COMMERCIALLY REASONABLE AND CUSTOMARY ATTEMPT TO COLLECT THE SAME
FOR SELLER’S BENEFIT AFTER THE CLOSING AND SUCH COLLECTION, IF ANY, SHALL BE
REMITTED TO SELLER PROMPTLY UPON RECEIPT BY PURCHASER. NOTHING CONTAINED HEREIN
SHALL OPERATE TO REQUIRE PURCHASER TO INSTITUTE ANY LAWSUIT OR OTHER LEGAL
COLLECTION PROCEDURE TO COLLECT SUCH DELINQUENT RENTALS. PURCHASER AND SELLER
AGREE THAT ANY SUMS RECEIVED BY PURCHASER FROM ANY TENANTS AFTER CLOSING SHALL
BE APPLIED (I) FIRST TO RENTALS DUE FOR THE MONTH DURING WHICH THE CLOSING
OCCURS (AND SAID RENTALS SHALL BE ALLOCATED BETWEEN SELLER AND PURCHASER AS IF
SAME HAD BEEN PRORATED AT CLOSING, WITH THE AMOUNT DUE SELLER TO BE PAID TO
SELLER PROMPTLY UPON RECEIPT BY PURCHASER), (II) SECOND, TO CURRENT RENTALS DUE
AFTER THE MONTH IN WHICH THE CLOSING OCCURS, (III) THIRD, TO DELINQUENT RENTALS
OWED WITH RESPECT TO THE PERIOD AFTER THE MONTH IN WHICH THE CLOSING OCCURS, AND
(IV) FOURTH, TO DELINQUENT RENTALS OWED WITH RESPECT TO THE PERIOD PRIOR TO
CLOSING, REGARDLESS OF THE DESIGNATION OF SUCH SUMS BY THE TENANT. IN ADDITION
TO PURCHASER’S AGREEMENT SET FORTH ABOVE TO PURSUE DELINQUENT RENTS FOR THE
BENEFIT OF SELLER, SELLER SHALL HAVE THE RIGHT TO PURSUE COLLECTION OF
DELINQUENT RENTS, BUT SELLER AGREES THAT IT WILL INITIATE NO SUIT OR LEGAL
PROCEEDING TO COLLECT DELINQUENT RENTS FROM A TENANT SO LONG AS THEY REMAIN A
TENANT OF THE PROPERTY.

 

(B)           PURCHASER SHALL NOT RECEIVE A CREDIT AT THE CLOSING FOR ITS
PRORATED PORTION OF ANY BONUS OR OTHER UP FRONT PAYMENT PREVIOUSLY MADE AND
RECEIVED BY SELLER UNDER OR IN CONNECTION WITH ANY SERVICE CONTRACT, INCLUDING,
WITHOUT LIMITATION, LAUNDRY ROOM LEASES, SECURITY SYSTEM, INTERNET, SATELLITE
AND CABLE TV LEASES OR CONTRACTS ENTERED INTO PRIOR TO CLOSING.

 


7.1.6       INSURANCE.  SELLER’S EXISTING LIABILITY AND PROPERTY INSURANCE
PERTAINING TO THE PROPERTY SHALL BE CANCELED AS OF THE CLOSING, AND SELLER SHALL
RECEIVE ANY PREMIUM REFUND DUE THEREON.


 


7.1.7       SURVIVAL.  THE PROVISIONS OF THIS ARTICLE VII SHALL SURVIVE THE
CLOSING OF THIS TRANSACTION AND THE PAYMENT OF ANY CONSIDERATION AND THE
DELIVERY OF ALL CLOSING INSTRUMENTS.


 

7.2          Seller’s Closing Costs.  Seller shall pay (i)  one-half of Escrow
Agent’s escrow fee or escrow termination charge, (ii) any documentary stamp or
transfer tax, (iii) all brokerage fees, and (iv) Seller’s own attorneys’ fees. 
In addition, Seller shall be responsible for any sales or use taxes imposed, if
any, resulting from this transaction.

 

7.3          Purchaser’s Closing Costs.   Purchaser shall pay (i) one-half of
Escrow Agent’s escrow fee or escrow termination charge, (ii) the cost of the
base Title Policy and any other title insurance endorsements ordered by
Purchaser, (iii) any costs incurred in connection with Purchaser’s investigation
of the Property pursuant to Article V, including the cost of any new

 

13

--------------------------------------------------------------------------------


 

environmental assessment commissioned by Purchaser, (iv) the cost of any updated
survey, and (v) Purchaser’s own attorneys’ fees.

 


ARTICLE VIII


 


DISTRIBUTION OF FUNDS AND DOCUMENTS


 

8.1          Delivery of the Purchase Price.  At the Closing, Escrow Agent shall
deliver the Purchase Price to Seller, and the transaction shall not be
considered closed until such delivery occurs.

 

8.2          Other Monetary Disbursements.  Escrow Agent shall, at the Closing,
hold for personal pickup or arrange for wire transfer, (i) to Seller, or order,
as instructed by Seller, all sums and any proration or other credits to which
Seller is entitled and less any appropriate proration or other charges and
(ii) to Purchaser, or order, any excess funds therefore delivered to Escrow
Agent by Purchaser and all sums and any proration or other credits to which
Purchaser is entitled and less any appropriate proration or other charges.

 

8.3          Recorded Documents.  Escrow Agent shall cause the Deed and any
other documents that Seller or Purchaser desires to record to be recorded with
the appropriate county recorder and, after recording, returned to the grantee,
beneficiary or person acquiring rights under said document or for whose benefit
said document was required.

 

8.4          Documents to Purchaser.  Escrow Agent shall at the Closing deliver
by overnight express delivery to Purchaser the following:

 

(1)           ONE CONFORMED COPY OF THE DEED SHOWING ALL RECORDING DATA;

(2)           TWO ORIGINALS OF THE ASSIGNMENT OF LEASES AND CONTRACTS;

(3)           TWO ORIGINALS OF THE BLANKET CONVEYANCE;

(4)           ONE ORIGINAL OF THE NOTICE TO TENANTS;

(5)           TWO ORIGINALS OF THE FIRPTA AFFIDAVIT;

(6)           ONE ORIGINAL OF THE CLOSING STATEMENT;

(7)           ONE ORIGINAL OF THE TITLE POLICY; AND

(10)         one original of any Owner Affidavit.

 

8.5          Documents to Seller.  Escrow Agent shall at the Closing deliver by
overnight express delivery to Seller, the following:

 

(1)           ONE CONFORMED COPY OF THE DEED SHOWING ALL RECORDING DATA;

(2)           TWO ORIGINALS OF THE ASSIGNMENT OF LEASES AND CONTRACTS;

(3)           TWO ORIGINALS OF THE BLANKET CONVEYANCE;

(4)           ONE COPY OF THE NOTICE TO TENANTS;

(5)           TWO ORIGINALS OF THE FIRPTA AFFIDAVIT;

(6)           ONE ORIGINAL OF THE CLOSING STATEMENT;

(7)           ONE COPY OF THE TITLE POLICY; AND

(8)           ONE COPY OF ANY OWNER AFFIDAVIT.

 

14

--------------------------------------------------------------------------------


 

8.6          All Other Documents.  Escrow Agent shall at the Closing deliver by
overnight express delivery, each other document received hereunder by Escrow
Agent to the person acquiring rights under said document or for whose benefit
said document was required.

 


ARTICLE IX


 


RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION


 

9.1          Return of Seller’s Documents.  If escrow or this Agreement is
terminated by Purchaser for any reason, Purchaser shall, within five (5) days
following such termination, deliver to Seller all documents and materials
relating to the Property previously delivered to Purchaser by Seller and copies
of all reports and studies obtained by Purchaser from third parties in
connection with the Property and Purchaser’s investigation thereof.  Such items
shall be delivered without representation or warranty as to accuracy or
completeness and with no right of Seller to rely thereon without the consent of
the third party.  Escrow Agent shall deliver all documents and materials
deposited by Seller and then in Escrow Agent’s possession to Seller and shall
destroy any documents executed by both Purchaser and Seller.  Upon delivery by
Escrow Agent to Seller (or such destruction, as applicable) of such documents
and materials, Escrow Agent’s obligations with regard to such documents and
materials under this Agreement shall be deemed fulfilled and Escrow Agent shall
have no further liability with regard to such documents and materials to either
Seller or Purchaser.

 

9.2          Return of Purchaser’s Documents.  If escrow or this Agreement is
terminated by Seller for any reason, Escrow Agent shall deliver all documents
and materials deposited by Purchaser and then in Escrow Agent’s possession to
Purchaser and shall destroy any documents executed by both Purchaser and Seller.
Upon delivery by Escrow Agent to Purchaser (or such destruction, as applicable)
of such documents and materials, Escrow Agent’s obligations with regard to such
documents and materials under this Agreement shall be deemed fulfilled and
Escrow Agent shall have no further liability with regard to such documents and
materials to either Seller or Purchaser.

 

9.3          Deposit.  If escrow or this Agreement is terminated (i) pursuant to
Section 5.7, Section 10.2 or Article XII, or (ii) due to the failure of a
condition set forth in Section 3.1, then Purchaser shall be entitled to obtain
the return of the Deposit pursuant to Section 9.4 below.  If the Closing does
not take place and escrow or this Agreement is terminated for any other reason,
Seller shall be entitled to the Deposit by retaining or causing Escrow Agent to
deliver the Deposit to Seller pursuant to Section 9.4 below.

 

9.4          Disbursement of Deposit.  If Escrow Agent receives a notice from
either party instructing Escrow Agent to deliver the Deposit to such party,
Escrow Agent shall deliver a copy of the notice to the other party within three
(3) days after receipt of the notice.  If the other party does not object to the
delivery of the Deposit as set forth in the notice within three (3) business
days after receipt of the copy of the notice, Escrow Agent shall, and is hereby
authorized to, deliver the Deposit to the party requesting it pursuant to the
notice.  Any objection hereunder shall be by notice setting forth the nature and
grounds for the objection and shall be sent to Escrow Agent and to the party
requesting the Deposit.

 

15

--------------------------------------------------------------------------------


 

9.5          No Effect on Rights of Parties; Survival.  The return of documents
and monies as set forth above shall not affect the right of either party to seek
such legal or equitable remedies as such party may have under Article X with
respect to the enforcement of this Agreement.  The obligations under this
Article IX shall survive termination of this Agreement.

 


ARTICLE X


 


DEFAULT


 

10.1        Seller’s Remedies.  If, for any reason whatsoever (other than the
failure of a condition set forth in Section 3.1 and other than a termination of
this Agreement pursuant to Section 5.7, Section 10.2 or Article XII), Purchaser
fails to complete the acquisition as herein provided, Purchaser shall be in
breach of its obligations hereunder and Seller shall be released from any
further obligations hereunder.  BY INITIALING BELOW, PURCHASER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH A BREACH
OF THIS AGREEMENT BY PURCHASER WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE
ESTIMATE OF THE DAMAGES SELLER WOULD SUFFER IN THE EVENT THE TRANSACTION
PROVIDED FOR IN THIS AGREEMENT FAILS TO CLOSE, AND THAT SUCH ESTIMATE IS
REASONABLE UNDER THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT. 
PURCHASER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF SELLER AT LAW IN THE EVENT OF SUCH A BREACH OF
THIS AGREEMENT BY PURCHASER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 10.1, IF PURCHASER BRINGS AN ACTION AGAINST SELLER FOR AN
ALLEGED BREACH OR DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
RECORDS A LIS PENDENS OR OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL
AND TRANSFER THE PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE
DEPOSIT TO SELLER IF REQUIRED BY ESCROW AGENT AND SELLER IS ENTITLED THERETO
UNDER THE TERMS HEREOF (EACH A “PURCHASER’S ACTION”), SELLER SHALL NOT BE
RESTRICTED BY THE PROVISIONS OF THIS SECTION 10.1 FROM BRINGING AN ACTION
AGAINST PURCHASER SEEKING EXPUNGEMENT OR RELIEF FROM ANY IMPROPERLY FILED LIS
PENDENS, INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING FEES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR INCUR AS A
RESULT OF ANY PURCHASER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER IS THE
PREVAILING PARTY; AND THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES AWARDED TO
SELLER SHALL BE IN ADDITION TO THE LIQUIDATED DAMAGES SET FORTH HEREIN.  NOTHING
IN THIS AGREEMENT SHALL, HOWEVER, BE DEEMED TO LIMIT PURCHASER’S LIABILITY TO
SELLER FOR DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF PURCHASER’S INDEMNITY
OBLIGATIONS UNDER SECTION 5.11 ABOVE OR FOR ATTORNEYS’ FEES AND COSTS AS
PROVIDED IN SECTION 16.5 BELOW.

 

16

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

/s/ REZ

 

/s/ MA

Seller

 

Purchaser

 

10.2        Purchaser’s Remedies.  If the sale is not completed as herein
provided solely by reason of any material default of Seller, Purchaser shall be
entitled, as its sole and exclusive remedy, to either (i) (a) terminate this
Agreement (by delivering notice to Seller which includes a waiver of any right,
title or interest of Purchaser in the Property) and (b) if Purchaser so elects,
pursue an action at law for recovery of Purchaser’s actual out-of-pocket
third-party costs incurred as part of Purchaser’s due diligence efforts and
attorney’s fees incurred in connection with the negotiation and preparation of
this Agreement and representation of Purchaser hereunder, up to but not to
exceed $150,000, which action must be commenced, if at all, within the sixty
(60) day period following the occurrence of such material default of Seller (the
“Limitation Period”); provided, however, that if, within the Limitation Period,
Purchaser gives Seller written notice of such a breach and Seller commences to
cure and thereafter terminates such cure effort, Purchaser shall have an
additional thirty (30) days from the date of such termination within which to
commence an action at law for third-party costs, as aforesaid, as a consequence
of Seller’s failure to cure or (ii) treat this Agreement as being in full force
and effect and pursue only the specific performance of this Agreement, provided
that Purchaser must commence any action for specific performance within sixty
(60) days after the scheduled Final Closing Date.  Purchaser waives any right to
pursue any other remedy at law or equity for such default of Seller, including,
without limitation, any right to seek, claim or obtain damages (other than for
costs under (i)(b) and (ii) above), punitive damages or consequential damages. 
Except as set forth herein and in this Agreement, in no case shall Seller ever
be liable to Purchaser under any statutory, common law, equitable or other
theory of law, either prior to or following the Closing, for any lost rents,
profits, “benefit of the bargain,” business opportunities or any form of
consequential damage in connection with any claim, liability, demand or cause of
action in any way or manner relating to the Property, the condition of the
Property, this Agreement, or any transaction or matter between the parties
contemplated hereunder.  Purchaser’s remedies hereunder are in addition to the
right to receive the return of the Deposit, subject to Section 9.4, to the
extent it is not applied to the Purchase Price in connection with Purchaser’s
action for specific performance.

 


ARTICLE XI


 


REPRESENTATIONS AND WARRANTIES


 

11.1        Seller’s Warranties and Representations.  The matters set forth in
this Section 11.1 constitute representations and warranties by Seller which are
now and (subject to matters contained in any notice given pursuant to the next
succeeding sentence) shall, in all material respects, at the Closing be true and
correct.  If Seller has actual knowledge that any of the representations and
warranties contained in this Article XI may cease to be true, Seller shall give
prompt notice to Purchaser (which notice shall include copies of the instrument,
correspondence, or document, if any, upon which Seller’s notice is based).  As
set forth in Section 3.1.4 hereof, the obligation of Purchaser to consummate
this transaction shall be

 

17

--------------------------------------------------------------------------------


 

contingent upon the lack of any material variance with respect to the truth and
accuracy of all such representations and warranties to the extent of Seller’s
actual knowledge as of the date scheduled for Closing.  Otherwise, Purchaser
shall have the right to terminate this Agreement in accordance with
Section 3.1.4 hereof.  As used in this Section 11.1, the phrase “to the extent
of Seller’s actual knowledge” shall mean the actual knowledge of Shariff Pitts,
the asset manager of Advisor responsible for the Property.  There shall be no
duty imposed or implied to investigate, inquire, inspect, or audit any such
matters, and there shall be no personal liability on the part of such asset
manager.  To the extent Purchaser has or acquires actual knowledge or is deemed
to know prior to the expiration of the Investigation Period that these
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect
Purchaser’s knowledge or deemed knowledge.  Purchaser shall be deemed to know a
representation or warranty is untrue, inaccurate or incorrect if this Agreement
or any files, documents, materials, analyses, studies, tests, or reports
disclosed or made available to Purchaser at the office of Seller’s property
manager prior to the expiration of the Investigation Period contains information
which is inconsistent with such representation or warranty.

 


11.1.1     NO BROKER.  SELLER HAS NOT ENGAGED OR DEALT WITH ANY BROKER OR FINDER
IN CONNECTION WITH THE SALE CONTEMPLATED BY THIS AGREEMENT, EXCEPT CB RICHARD
ELLIS (THE “SELLER’S BROKER”).  SELLER SHALL PAY A BROKERAGE COMMISSIONS TO THE
SELLER’S BROKER IN ACCORDANCE WITH A SEPARATE AGREEMENT.  SELLER SHALL INDEMNIFY
AND HOLD HARMLESS PURCHASER FROM ANY CLAIMS, COSTS, DAMAGES OR LIABILITIES
(INCLUDING ATTORNEYS’ FEES) ARISING FROM ANY BREACH OF THE REPRESENTATION
CONTAINED IN THIS SECTION 11.1.1 OR IF THE SAME SHALL BE BASED ON ANY STATEMENT,
REPRESENTATION OR AGREEMENT BY SELLER WITH RESPECT TO THE PAYMENT OF ANY
BROKERAGE COMMISSIONS OR FINDER’S FEES.


 


11.1.2     ORGANIZATION.  SELLER HAS BEEN DULY FORMED, VALIDLY EXISTS AND IS IN
GOOD STANDING IN THE JURISDICTION OF ITS FORMATION AND IN THE STATE IN WHICH THE
PROPERTY IS LOCATED.


 


11.1.3     POWER AND AUTHORITY.  SELLER HAS THE LEGAL POWER, RIGHT AND AUTHORITY
TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


11.1.4     PROCEEDINGS. SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY
PENDING OR THREATENED CONDEMNATION OR SIMILAR PROCEEDING AFFECTING ANY PART OF
THE PROPERTY.


 


11.1.5     CONTRAVENTION.  SELLER IS NOT PROHIBITED FROM CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY ANY LAW, REGULATION, AGREEMENT,
INSTRUMENT, RESTRICTION, ORDER OR JUDGMENT.


 


11.1.6     SERVICE CONTRACTS.  THE SERVICE CONTRACTS LISTED ON EXHIBIT F
COMPRISE ALL OF THE MATERIAL SERVICE CONTRACTS WHICH CURRENTLY AFFECT THE
PROPERTY AS OF THE DATE HEREOF.


 


11.1.7     COMPLIANCE.  SELLER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY
GOVERNMENTAL AUTHORITY THAT THE PROPERTY IS NOT IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE LAWS, INCLUDING, BUT NOT LIMITED TO, THE RULES AND REGULATIONS OF THE
NEW JERSEY COUNSEL ON AFFORDABLE HOUSING RELATING TO AFFORDABLE HOUSING FOR LOW
AND MODERATE INCOME


 


18

--------------------------------------------------------------------------------


 


HOUSEHOLDS WHICH IS APPLICABLE TO 36 APARTMENT UNITS ON THE PROPERTY, EXCEPT FOR
SUCH FAILURES TO COMPLY, IF ANY, WHICH HAVE BEEN REMEDIED.


 


11.1.8     EMPLOYEES.  SELLER HAS NO EMPLOYEES ON-SITE AT THE PROPERTY PROVIDING
ON-SITE SERVICES TO THE PROPERTY AND ALL SUCH SERVICES ARE PERFORMED BY SELLER’S
THIRD PARTY MANAGER OF THE PROPERTY.


 


11.1.9     LITIGATION.  TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE, THERE IS NO
LEGAL ACTION, SUIT, PROCEEDING OR CLAIM AFFECTING SELLER OR THE LAND,
IMPROVEMENTS OR PERSONAL PROPERTY OR ANY PORTION THEREOF RELATING TO OR ARISING
OUT OF THE OWNERSHIP, OPERATION, USE OR OCCUPANCY OF THE PROPERTY BEING
PROSECUTED IN ANY COURT OR BY OR BEFORE ANY FEDERAL, STATE, COUNTY OR MUNICIPAL
DEPARTMENT, COMMISSION, BOARD, BUREAU OR AGENCY OR OTHER GOVERNMENTAL
INSTRUMENTALITY.


 


11.1.10  SPECIAL ASSESSMENTS.  SELLER HAS RECEIVED NO WRITTEN NOTICE OF ANY
PENDING IMPROVEMENT LIENS OR SPECIAL ASSESSMENTS TO BE MADE AGAINST THE PROPERTY
BY ANY GOVERNMENTAL AUTHORITY.


 


11.1.11  LEASES.  BASED ON INFORMATION PROVIDED BY SELLER’S PROPERTY MANAGER AND
TO SELLER’S ACTUAL KNOWLEDGE, THE RENT ROLL LISTS ALL LEASES AFFECTING THE LAND
AND IMPROVEMENTS OTHER THAN THOSE LEASES ENTERED INTO BY SELLER SUBSEQUENT TO
THE EFFECTIVE DATE, AND IS THE RENT ROLL USED IN THE ORDINARY COURSE OF
BUSINESS, AND IS TRUE AND CORRECT.


 


11.1.12  NO CONTRACTS.  THERE ARE NO OPTIONS, CONTRACTS OR OTHER OBLIGATIONS
OUTSTANDING FOR THE SALE, EXCHANGE OR TRANSFER OF THE PROPERTY OR ANY PORTION
THEREOF OR THE BUSINESS OPERATED THEREON.


 


11.1.13  ENVIRONMENTAL ISSUES.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
AND HAS NO ACTUAL KNOWLEDGE THAT ANY GOVERNMENTAL AUTHORITY OR ANY EMPLOYEE OR
AGENT THEREOF HAS DETERMINED, OR THREATENS TO DETERMINE, THAT THERE IS A
PRESENCE, RELEASE, THREAT OF RELEASE, PLACEMENT ON OR IN THE PROPERTY, OF ANY
POLLUTANTS. SELLER HAS NOT ENTERED INTO ANY AGREEMENTS WITH ANY GOVERNMENTAL
AUTHORITY OR AGENCY (FEDERAL, STATE OR LOCAL) OR ANY TENANT OR PRIOR OWNER OF
THE PROPERTY OR ANY OWNER OF ANY PROPERTY LOCATED NEAR THE PROPERTY, RELATING IN
ANY WAY TO THE PRESENCE, RELEASE, THREAT OF RELEASE, PLACEMENT ON OR IN THE
PROPERTY, OR THE GENERATION, TRANSPORTATION, STORAGE, TREATMENT, OR DISPOSAL AT
THE PROPERTY, OF ANY POLLUTANTS.  FOR PURPOSES HEREOF, “POLLUTANTS” SHALL MEAN
ASBESTOS, PCB AND ANY SUBSTANCE THAT IS DEFINED OR LISTED AS A HAZARDOUS, TOXIC
OR DANGEROUS SUBSTANCE UNDER ANY EXISTING STATUTE, INCLUDING, WITHOUT
LIMITATION, ANY SUBSTANCE THAT IS A “HAZARDOUS SUBSTANCE” UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED BY THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, AS THE SAME
BE FURTHER AMENDED, PETROLEUM, NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED
NATURAL GAS, AND SYNTHETIC GAS USABLE FOR FUEL, AND ANY MATERIALS REGULATED BY
NEW JERSEY LAW.


 


11.1.14  PATRIOT ACT.


 

(1)           SELLER IS IN COMPLIANCE WITH THE REQUIREMENTS OF EXECUTIVE ORDER
NO. 133224, 66 FED. REG. 49079 (SEPT. 25, 2001) (THE “ORDER”) AND OTHER SIMILAR

 

19

--------------------------------------------------------------------------------


 

REQUIREMENTS CONTAINED IN THE RULES AND REGULATIONS OF THE OFFICE OF FOREIGN
ASSETS CONTROL, DEPARTMENT OF THE TREASURY (“OFAC”) AND IN ANY ENABLING
LEGISLATION OR OTHER EXECUTIVE ORDERS OR REGULATIONS IN RESPECT THEREOF (THE
ORDER AND SUCH OTHER RULES, REGULATIONS, LEGISLATION, OR ORDERS ARE COLLECTIVELY
CALLED THE “ORDERS”).  FURTHER, SELLER COVENANTS AND AGREES TO MAKE ITS
POLICIES, PROCEDURES AND PRACTICES REGARDING COMPLIANCE WITH THE ORDERS, IF ANY,
AVAILABLE TO PURCHASER FOR ITS REVIEW AND INSPECTION DURING NORMAL BUSINESS
HOURS AND UPON REASONABLE PRIOR NOTICE.

 

(2)           NEITHER SELLER NOR ANY BENEFICIAL OWNER OF SELLER:

 

(A)           IS LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY OFAC PURSUANT TO THE ORDER AND/OR ON ANY OTHER LIST
OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY OF THE
RULES AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE ORDERS (SUCH
LISTS ARE COLLECTIVELY REFERRED TO AS THE “LISTS”);

 

(B)           IS A PERSON OR ENTITY WHO HAS BEEN DETERMINED BY COMPETENT
AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

 

(C)           IS OWNED OR CONTROLLED BY, OR ACTS FOR OR ON BEHALF OF, ANY PERSON
OR ENTITY ON THE LISTS OR ANY OTHER PERSON OR ENTITY WHO HAS BEEN DETERMINED BY
COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS.

 

Notwithstanding anything contained herein to the contrary, for the purposes of
this provision, the phrase “any beneficial owner of Seller” shall not include
(x) any holder of a direct or indirect interest in a publicly traded company
whose shares are listed and traded on a United States national stock exchange,
or (y) any limited partner, unit holder or shareholder owning an interest of
five percent (5%) or less in Seller or in the holder of any direct or indirect
interest in Seller.

 

11.2        Purchaser’s Warranties and Representations.  The matters set forth
in this Section 11.2 constitute representations, warranties and covenants by
Purchaser which are now and shall, at the Closing, be true and correct.


 


11.2.1     NO BROKER.  EXCEPT FOR SELLER’S BROKER, PURCHASER HAS NOT ENGAGED OR
DEALT WITH ANY BROKER OR FINDER IN CONNECTION WITH THE SALE CONTEMPLATED BY THIS
AGREEMENT.  PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND ADVISOR FROM
ANY CLAIMS, COSTS, DAMAGES OR LIABILITIES (INCLUDING ATTORNEYS’ FEES) ARISING
FROM ANY BREACH OF THE REPRESENTATION CONTAINED IN THIS SECTION 11.2.1 OR IF THE
SAME SHALL BE BASED ON ANY STATEMENT, REPRESENTATION OR AGREEMENT BY PURCHASER
WITH RESPECT TO THE PAYMENT OF ANY BROKERAGE COMMISSIONS OR FINDER’S FEES.


 


11.2.2     POWER AND AUTHORITY.  PURCHASER HAS THE LEGAL POWER, RIGHT AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

20

--------------------------------------------------------------------------------


 


11.2.3     INDEPENDENT INVESTIGATION.  THE CONSUMMATION OF THIS TRANSACTION
SHALL CONSTITUTE PURCHASER’S ACKNOWLEDGMENT THAT IT HAS INDEPENDENTLY INSPECTED
AND INVESTIGATED THE PROPERTY AND, TOGETHER WITH THE TERMS AND CONDITIONS OF
THIS AGREEMENT INCLUDING SELLER’S REPRESENTATIONS AND WARRANTIES UNDER
SECTION 11.1 HEREOF, HAS MADE AND ENTERED INTO THIS AGREEMENT BASED UPON SUCH
INSPECTION AND INVESTIGATION AND ITS OWN EXAMINATION OF THE CONDITION OF THE
PROPERTY.


 


11.2.4     PURCHASER RELIANCE.  PURCHASER IS EXPERIENCED IN AND KNOWLEDGEABLE
ABOUT THE OWNERSHIP AND MANAGEMENT OF REAL ESTATE, AND IT HAS RELIED AND WILL
RELY EXCLUSIVELY ON ITS OWN CONSULTANTS, ADVISORS, COUNSEL, EMPLOYEES, AGENTS,
PRINCIPALS AND/OR STUDIES, INVESTIGATIONS AND/OR INSPECTIONS WITH RESPECT TO THE
PROPERTY, ITS CONDITION, VALUE AND POTENTIAL.  PURCHASER AGREES THAT,
NOTWITHSTANDING THE FACT THAT IT HAS RECEIVED CERTAIN INFORMATION FROM SELLER OR
ITS AGENTS OR CONSULTANTS, PURCHASER HAS RELIED SOLELY UPON AND WILL CONTINUE TO
RELY SOLELY UPON ITS OWN ANALYSIS AND WILL NOT RELY ON ANY INFORMATION PROVIDED
BY SELLER OR ITS AGENTS OR CONSULTANTS, EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 11.1.


 


11.2.5     ERISA.  PURCHASER REPRESENTS, WARRANTS AND COVENANTS THAT IT IS NOT
USING THE ASSETS OF ANY (I) “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)), (II) “PLAN” (WITHIN THE MEANING OF SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)) OR (III) ENTITY WHOSE
UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF A PLAN’S INVESTMENT IN SUCH
ENTITY, TO FUND ITS PURCHASE OF THE PROPERTY UNDER THIS AGREEMENT.


 


11.2.6     PATRIOT ACT.


 

(1)           PURCHASER IS IN COMPLIANCE WITH THE REQUIREMENTS OF THE ORDERS. 
FURTHER, PURCHASER COVENANTS AND AGREES TO MAKE ITS POLICIES, PROCEDURES AND
PRACTICES REGARDING COMPLIANCE WITH THE ORDERS, IF ANY, AVAILABLE TO SELLER FOR
ITS REVIEW AND INSPECTION DURING NORMAL BUSINESS HOURS AND UPON REASONABLE PRIOR
NOTICE.

 

(2)           NEITHER PURCHASER NOR ANY BENEFICIAL OWNER OF PURCHASER:

 

(A)           IS LISTED ON THE LISTS;

 

(B)           IS A PERSON OR ENTITY WHO HAS BEEN DETERMINED BY COMPETENT
AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

 

(C)           IS OWNED OR CONTROLLED BY, OR ACTS FOR OR ON BEHALF OF, ANY PERSON
OR ENTITY ON THE LISTS OR ANY OTHER PERSON OR ENTITY WHO HAS BEEN DETERMINED BY
COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS.

 


11.2.7     PATRIOT ACT NOTICE.  PURCHASER HEREBY COVENANTS AND AGREES THAT IF
PURCHASER OBTAINS KNOWLEDGE THAT PURCHASER OR ANY OF ITS BENEFICIAL OWNERS
BECOMES LISTED ON THE LISTS OR IS INDICTED, ARRAIGNED, OR CUSTODIALLY DETAINED
ON CHARGES INVOLVING

 

21

--------------------------------------------------------------------------------


 


MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY LAUNDERING, PURCHASER SHALL
IMMEDIATELY NOTIFY SELLER IN WRITING, AND IN SUCH EVENT, SELLER SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT WITHOUT PENALTY OR LIABILITY TO PURCHASER
IMMEDIATELY UPON DELIVERY OF WRITTEN NOTICE THEREOF TO PURCHASER.


 

11.3        No Other Warranties and Representations.  Except as specifically set
forth in this Article XI, neither Seller nor Advisor has made, makes or has
authorized anyone to make, any warranty or representation as to the Leases, the
Service Contracts, any written materials delivered to Purchaser, the persons
preparing such materials, the truth, accuracy or completeness of such materials,
the present or future physical condition, development potential, zoning,
building or land use law or compliance therewith, the operation, income
generated by, or any other matter or thing affecting or relating to the Property
or any matter or thing pertaining to this Agreement.  Purchaser expressly
acknowledges that no such warranty or representation has been made and that
Purchaser is not relying on any warranty or representation whatsoever other than
as is expressly set forth in this Article XI.  Purchaser shall accept the
Property “as is” and in its condition on the date of Closing subject only to the
express provisions of this Agreement and hereby acknowledges and agrees that
EXCEPT AS SET FORTH IN SECTION 11.1 OF THIS AGREEMENT, SELLER HAS NOT MADE, DOES
NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES
OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR
WITH RESPECT TO, THE PROPERTY.

 


11.3.1     NO ENVIRONMENTAL REPRESENTATIONS.  EXCEPT AS SET FORTH IN
SECTION 11.1.13 HEREOF, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO
WHETHER THE PROPERTY CONTAINS ASBESTOS, RADON OR ANY HAZARDOUS MATERIALS OR
HARMFUL OR TOXIC SUBSTANCES, OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF
SAME, IF ANY.  FURTHER, TO THE EXTENT THAT SELLER HAS PROVIDED TO PURCHASER
INFORMATION FROM ANY INSPECTION, ENGINEERING OR ENVIRONMENTAL REPORTS CONCERNING
ASBESTOS, RADON OR ANY HAZARDOUS MATERIALS OR HARMFUL OR TOXIC SUBSTANCES,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE ACCURACY OR
COMPLETENESS, METHODOLOGY OF PREPARATION OR OTHERWISE CONCERNING THE CONTENTS OF
SUCH REPORTS.


 


11.3.2     RELEASE OF CLAIMS.  SUBJECT TO THE EXPRESS PROVISIONS HEREOF AND
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES UNDER SECTIONS 11.1.13 HEREOF,
PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO REPRESENTATION OR
WARRANTY AS TO, AND PURCHASER, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, HEREBY
WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE CLAIMS, AT LAW OR IN
EQUITY, WHETHER KNOWN OR UNKNOWN, FORESEEABLE OR OTHERWISE, ARISING FROM OR
RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, RADON OR ANY HAZARDOUS
MATERIALS OR HARMFUL OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY,
INCLUDING WITHOUT LIMITATION ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME, AND SIMILAR STATE
STATUTES, AND ANY REGULATIONS PROMULGATED THEREUNDER, (II) ANY OTHER FEDERAL,
STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR HEREAFTER IN EFFECT,
THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO, ENVIRONMENTAL MATTERS OF
ANY KIND, (III) THIS AGREEMENT, OR (IV) THE

 

22

--------------------------------------------------------------------------------


 


COMMON LAW.  PURCHASER HEREBY SPECIFICALLY ACKNOWLEDGES THAT PURCHASER HAS
CAREFULLY REVIEWED THIS SECTION 11.3.2 AND HAS DISCUSSED ITS IMPORT WITH LEGAL
COUNSEL AND THAT THE PROVISIONS OF THIS SECTION 11.3.2 ARE A MATERIAL PART OF
THIS AGREEMENT.


 

This Section 11.3.2 shall survive the Closing forever.

 


ARTICLE XII


 


CASUALTY AND CONDEMNATION


 

Promptly upon learning thereof, Seller shall give Purchaser written notice of
any condemnation, damage or destruction of the Property occurring prior to the
Closing.  If prior to the Closing any portion of the Property is condemned such
that there is a material and adverse effect on use of the Property, or is
materially damaged or destroyed by an insured casualty, Purchaser shall have the
option of either (i) applying the proceeds of any condemnation award or payment
under any insurance policies (other than business interruption or rental loss
insurance applicable to the period prior to Closing) toward the payment of the
Purchase Price to the extent such condemnation awards or insurance payments have
been received by Seller, receiving from Seller an amount equal to any applicable
deductible under any such insurance policy and receiving an assignment from
Seller of Seller’s right, title and interest in any such awards or payments not
theretofore received by Seller (including business interruption or rental loss
insurance of Seller which would be applicable to any period subsequent to
Closing), or (ii) terminating this Agreement by delivering written notice of
such termination to Seller and Escrow Agent within ten (10) days after Purchaser
has received written notice from Seller of such condemnation or material damage
or destruction.  If, prior to the Closing, a portion of the Property is damaged
or destroyed and such portion is not a material portion of the Property, the
proceeds of any condemnation award or payment and any applicable deductible
under any insurance policies shall be applied toward the payment of the Purchase
Price to the extent such condemnation awards or insurance payments have been
received by Seller and Seller shall assign to Purchaser all of Seller’s right,
title and interest in any unpaid awards or payments.  With respect to option
(i) described above and the preceding sentence as it relates to the requirement
of Seller to assign to Purchaser the right to receive insurance awards and
payments to be due Seller, Seller agrees that in the event that Seller’s
insurance carrier(s) do not permit assignment thereof Seller agrees to request
from the insurance carrier(s) a “policy endorsement” whereby Purchaser shall be
added as a “loss payee” under the Purchaser’s policies effective as of the
Closing Date.  For purposes of this Article XII, in defining a casualty, the
terms “Material” and “Materially” shall mean damage valued at greater than
$1,000,000.  If the damage or destruction arises out of an uninsured risk,
Seller shall elect, by written notice within ten (10) days of the occurrence of
such damage or destruction either to terminate this Agreement or to close the
transaction contemplated hereby with a reduction of the Purchase Price equal to
the costs of repairing the Property, as reasonably estimated by an engineer
engaged by Seller and reasonably acceptable to Purchaser.

 

23

--------------------------------------------------------------------------------


 


ARTICLE XIII


 


CONDUCT PRIOR TO CLOSING


 

13.1        Conduct.  From and after the date hereof and through Closing, Seller
covenants and agrees to operate the Property as follows:

 

13.1.1      Seller will cause the Property to be maintained and operated in a
good and workmanlike manner in accordance with the manner as is being conducted
by Seller at the time of execution hereof, and will keep the Improvements and
Personal Property in good order and operating condition (reasonable wear and
tear and casualty accepted), causing all necessary repairs, renewals and
replacements to be promptly made. Seller will not knowingly use or occupy the
Property in a manner that constitutes waste or a public or private nuisance or
that makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Seller will not do any act whereby
the value of any part of the Property may be materially lessened.

 

13.1.2      Seller will advise Purchaser promptly of any change in any
applicable laws, regulations, restrictions, rulings, or orders that might affect
the value or use of the Property by Purchaser of which Seller obtains written
notice after the Effective Date. Seller will also advise Purchaser promptly of
any litigation, arbitration or administrative hearing concerning or affecting
the Property of which Seller obtains written notice after the Effective Date.

 

13.1.3      Without obtaining Purchaser’s prior consent, which consent will not
be unreasonably withheld, Seller will enter into no lease with respect to any
portion of the Property unless such lease is on a standard form customarily
utilized at the Property and is in conformity with the Seller’s Lease
Guidelines; which are attached hereto as Exhibit L.

 

13.1.4      Subject to the prorations prescribed herein, Seller will cause to be
paid all trade accounts, costs and expenses of operation and maintenance of the
Property incurred and accruing or due prior to Closing.

 

13.1.5      Seller will not knowingly take any action, which action would have
the effect of materially violating any of the Representations and Warranties of
Seller set forth in Section 11.1 of the Agreement.

 

13.1.6      Seller will not, without the prior written consent of Purchaser,
remove any equipment forming a part of the Property except such as is replaced
by Seller by an article of substantially equal suitability and value, free and
clear of any lien or security interest.

 

13.1.7      Intentionally Omitted

 

13.1.8      Seller will not, without Purchaser’s prior written consent, enter
into any contracts of a continuing nature (or any optional renewal of Service
Contracts) for

 

24

--------------------------------------------------------------------------------


 

services, supplies, or materials affecting the Property that cannot be canceled
on thirty (30) days’ notice.

 

13.1.9      If any apartment unit is vacated more than five (5) business days
prior to Closing, then prior to Closing Seller shall return such unit to
rentable condition in accordance with Seller’s customary cleaning, painting, and
repair standards for vacant units (the condition of such an apartment unit after
cleaning is referred to herein as a “Rent Ready Condition”); provided if Seller
fails to return any such vacated unit to a Rent Ready Condition prior to
Closing, or a unit is vacated within five (5) business days of Closing and
Seller fails to return such unit to rent ready condition by Closing, then at
Closing Seller shall credit Purchaser an amount equal to the reasonably
estimated cost to return such unit to a Rent Ready Condition, up to, but not to
exceed, $500.

 

13.1.10  Seller shall maintain its website and related material though the
Closing, except that upon Closing, Seller shall remove all references to the
Seller as Owner and its property management company, as well as any internet
lease concessions.

 

13.2        Actions Prohibited.  Seller shall not, without the prior written
approval of Purchaser:

 

(I)            MAKE ANY MATERIAL STRUCTURAL ALTERATIONS OR ADDITIONS TO THE
PROPERTY EXCEPT AS (A) IN THE ORDINARY COURSE OF OPERATING THE PROPERTY,
(B) REQUIRED FOR MAINTENANCE AND REPAIR, (C) REQUIRED BY ANY OF THE LEASES OR
THE SERVICE CONTRACTS OR (D) REQUIRED BY THIS AGREEMENT;

 

(II)           SELL, TRANSFER, ENCUMBER OR CHANGE THE STATUS OF TITLE OF ALL OR
ANY PORTION OF THE PROPERTY;

 

(III)          CHANGE OR ATTEMPT TO CHANGE, DIRECTLY OR INDIRECTLY, THE CURRENT
ZONING OF THE REAL PROPERTY IN A MANNER MATERIALLY ADVERSE TO IT; OR

 

(IV)          CANCEL, AMEND OR MODIFY, IN A MANNER MATERIALLY ADVERSE TO THE
PROPERTY, ANY LICENSE OR PERMIT HELD BY SELLER WITH RESPECT TO THE PROPERTY OR
ANY PART THEREOF WHICH WOULD BE BINDING UPON PURCHASER AFTER THE CLOSING.

 

13.3        Modification of Existing Leases and Service Contracts.  Prior to the
expiration of the Investigation Period, Seller may cancel, amend and modify any
of the Leases and any of the Contracts, provided such action is in the ordinary
course of business and notice is given to Purchaser within five (5) business
days after such action and in any event at least two (2) business days prior to
the expiration of the Investigation Period.  After the expiration of the
Investigation Period, Seller may not cancel, amend, or modify any material
Service Contracts (except those Purchaser has elected to terminate under
Section 5.6) or Leases, in a manner binding upon Purchaser after the Closing,
unless such action is in the ordinary course of business, the Service Contract
is cancelable on thirty (30) days or less notice without penalty or premium, and
unless Seller obtains prior written consent thereof from Purchaser, which
consent shall not be unreasonably withheld.

 

25

--------------------------------------------------------------------------------


 

13.4        New Leases and Contracts.  Prior to the expiration of the
Investigation Period (and up and until the Closing Date with respect to new
leases), Seller may enter into any new lease or service contract affecting the
Property, or any part thereof, provided such new lease is in conformity with
Seller’s Lease Guidelines or otherwise consented to in writing by Purchaser and,
with respect to service contracts, notice is given to Purchaser within five
(5) business days after such action and in any event at least two (2) business
days prior to the expiration of the Investigation Period and the service
contract is cancelable on thirty (30) days notice, or less without penalty or
premium.  After the expiration of the Investigation Period, Seller may not enter
into any service contract without Purchaser’s consent, which consent will not be
unreasonably withheld or delayed.  Notwithstanding the preceding sentence, after
the expiration of the Investigation Period, Seller may enter into any new
service contracts without Purchaser’s consent if doing so is in the ordinary
course of operating the Property and the contract (i) will not be binding on
Purchaser after Closing unless Purchaser elects prior to Closing to assume such
service contract or (ii) is cancelable on thirty (30) days or less notice
without penalty or premium.

 

If Seller shall request Purchaser’s approval to any of the foregoing matters,
Purchaser shall have five (5) days from its receipt of such request to give
Seller notice of its approval or disapproval of such matter.  If Purchaser does
not give such notice, such matter shall be deemed approved by Purchaser.

 

13.5        Right to Cure.  If any title defect or other matter which would
entitle Purchaser to terminate this Agreement shall first arise after Purchaser
notifies Seller of its Title Objections pursuant to Section 5.3 and prior to the
Closing or if Seller shall have breached any representation or warranty
hereunder, Seller may elect, by written notice to Purchaser, to cure such title
defect or other matter by causing it to be removed, insured over or bonded to
cure such breach and Seller may adjourn the Closing for up to thirty (30) days
to do so.  Nothing contained in this Section 13.5 shall require Seller to cure
any such title defect or other matter or to incur any liability or expense to do
so.

 


ARTICLE XIV


 


NOTICES


 

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered (i) upon the delivery (or
refusal to accept delivery) by messenger or overnight express delivery service
(or, if such date is not on a business day, on the business day next following
such date), or (ii) on the third (3rd) business day next following the date of
its mailing by certified mail, postage prepaid, at a post office maintained by
the United States Postal Service, or (iii) upon the receipt by facsimile
transmission as evidenced by a receipt transmission report (followed by next day
delivery by one of the other means identified in (i)-(ii)), addressed as
follows:

 

26

--------------------------------------------------------------------------------


 

If to Purchaser, to:

 

Behringer Harvard Multifamily OP I LP

Attn: Mark T. Alfieri, Senior Vice President

15601 Dallas Parkway, #600

Addison, Texas 75001

Facsimile:  (214) 655-1610

 

with a copy to:

 

Robert L. Abbott, P.C.

Attn:  Robert L. Abbott

2828 Routh Street, Suite 500

Dallas, Texas 75201

Facsimile:  (214) 848-9823

 

If to Seller, to:

 

SAF Burroughs Mill LLC

c/o BlackRock Realty Advisors, Inc.

50 California Street — Suite 200

San Francisco, California 94111

Attention: Theodore P. Koros, Managing Director

Facsimile: (415) 835-0962

 

with a copy to:

 

c/o BlackRock Realty Advisors, Inc.

300 Campus Drive, 3rd Floor,

Florham Park, New Jersey 07932

Attention: Mario Mirabelli, Director

Facsimile: (646) 521-4990

 

and

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention:  Lawrence R. Cahill, Esq.

Facsimile:  (617) 227-8591

 

27

--------------------------------------------------------------------------------


 

If to Escrow Agent, to:

 

Partners Title Company

712 Main Street, Suite 2000E

Houston, Texas 77002-3218

Attention:  Reno Hartfiel, Executive VP/General Counsel

Facsimile: (713) 238-9199

 

Any party may, by notice given as aforesaid, change the address or addresses, or
designate an additional address or additional addresses, for its notices,
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.

 


ARTICLE XV


 


TRANSFER OF POSSESSION


 

15.1        Transfer of Possession.  Possession of the Property shall be
transferred to Purchaser at the time of Closing subject to the Permitted
Exceptions.

 

15.2        Delivery of Documents at Closing.  At the time of Closing, Seller
shall deliver to Purchaser originals or copies of any additional documents,
instruments or records in the possession of Seller or its agents which are
necessary for the ownership and operation of the Property.

 


ARTICLE XVI


 


GENERAL PROVISIONS


 

16.1        Captions.  Captions in this Agreement are inserted for convenience
of reference only and do not define, describe or limit the scope or the intent
of this Agreement or any of the terms hereof.

 

16.2        Exhibits.  All exhibits referred to herein and attached hereto are a
part hereof.

 

16.3        Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the transaction contemplated hereby and all
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged herein.

 

16.4        Modification.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought.

 

16.5        Attorneys’ Fees.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto

 

28

--------------------------------------------------------------------------------


 

reimbursement for all reasonable attorneys’ fees and all costs, whether incurred
at the trial or appellate level, including but not limited to service of
process, filing fees, court and court reporter costs, investigative costs,
expert witness fees and the cost of any bonds, whether taxable or not, and such
reimbursement shall be included in any judgment, decree or final order issued in
that proceeding.  The “prevailing party” means the party in whose favor a
judgment, decree, or final order is rendered.

 

16.6        Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State in which the Property is located.

 

16.7        Time of Essence.  Time is of the essence to this Agreement and to
all dates and time periods set forth herein.

 

16.8        Survival of Warranties.  Only those warranties and representations
contained in Sections 11.1 and 11.2 and the provisions of Section 11.3 shall
survive the Closing, the delivery of the Deed and the payment of the Purchase
Price, provided that (i) such representations and warranties (but not such
provisions) shall cease and terminate nine (9) months after the date of Closing,
except in respect of any representation or warranty as to which Purchaser or
Seller, as the case may be, shall have commenced, on or before such nine
(9) month anniversary, a legal proceeding based on the breach thereof as of the
date of Closing, and then only for so long as such proceeding shall continue and
limited to the breach therein claimed, (ii) Seller shall have no liability to
Purchaser with respect thereto unless and until the damages suffered by
Purchaser as a result thereof shall equal or exceed $25,000 in the aggregate,
and (iii) the maximum total liability for which Seller shall be responsible with
respect to all representations and warranties shall not exceed the Maximum
Liability Cap in the aggregate.  Unless otherwise expressly herein stated to
survive, all other representations, covenants, indemnities, conditions and
agreements contained herein shall merge into and be superseded by the various
documents executed and delivered at Closing and shall not survive the Closing. 
Seller shall have no liability to Purchaser after Closing for any matter
disclosed by Seller pursuant to the terms of this Agreement or disclosed to
Purchaser prior to Closing.

 

16.9        Assignment by Purchaser.  Purchaser may not assign its rights under
this Agreement.  Notwithstanding the foregoing, Purchaser may upon written
notice to Seller assign its rights under this Agreement to (a) any affiliate or
direct or indirect subsidiary of Purchaser, or (b) any entity in which
Purchaser, or the principals thereof, have control as defined herein, provided
that in each instance’ Purchaser remains liable for Purchasers obligations
hereunder.  For purposes of this Section 16.9, an “affiliate” means (i) any
entity that controls, is controlled by, or is under common control, with the
entity in question, or (ii) any investment program or any of its affiliates, or
direct or indirect subsidiaries, sponsored by Behringer Harvard Holdings, LLC. 
The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities or otherwise

 

16.10      Severability.  If any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the fact that such term,
covenant, condition, provision or agreement is invalid, void

 

29

--------------------------------------------------------------------------------


 

or otherwise unenforceable shall in no way affect the validity or enforceability
of any other term, covenant, condition, provision or agreement herein contained.

 

16.11      Successors and Assigns.  All terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the parties hereto and
their respective legal representatives, successors and assigns (subject to
Section 16.9).

 

16.12      Interpretation.  Seller and Purchaser acknowledge each to the other
that both they and their counsel have reviewed and revised this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments or exhibits hereto.

 

16.13      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original; such
counterparts shall together constitute but one agreement.

 

16.14      Recordation.  This Agreement may not be recorded and any attempt to
do so shall be of no effect whatsoever.

 

16.15      Limitation on Liability.  In any action brought to enforce the
obligations of Seller under this Agreement or any other document delivered in
connection herewith, the judgment or decree shall be subject to the provisions
of Section 16.8 and shall, otherwise in any event, be enforceable against Seller
only up to an amount not to exceed 2.5% of the Purchase Price (“Maximum
Liability Cap”).  In connection with this Agreement, Advisor is acting as the
investment adviser to Seller and shall not have any individual liability
hereunder.  No shareholder, officer, employee or agent of or consultant to
Advisor or of or to Seller shall be held to any personal liability hereunder,
and no resort shall be had to their property or assets, or the property or
assets of Advisor for the satisfaction of any claims hereunder or in connection
with the affairs of Advisor.  Furthermore, Seller’s liability under this
Agreement is explicitly limited to Seller’s interest in the Property, including
any proceeds thereof.  Purchaser shall have no recourse against any other
property or assets of Seller, if any, any assets of Advisor, or to any of the
past, present or future, direct or indirect, shareholders, partners, members,
managers, principals, directors, officers, agents, incorporators, affiliates or
representatives of Seller or the Advisor (collectively, “Seller Parties”) or of
any of the assets or property of any of the Seller Parties for the payment or
collection of any amount, judgment, judicial process, arbitral award, fee or
cost or for any other obligation or claim arising out of or based upon this
Agreement and requiring the payment of money by Seller.  Except as otherwise
expressly set forth in this Agreement, neither Seller nor any Seller Party shall
be subject to levy, lien, execution, attachment or other enforcement procedure
for the satisfaction of any of Purchaser’s rights or remedies under or with
respect to this Agreement, at law, in equity or otherwise.  Purchaser shall not
seek enforcement of any judgment, award, right or remedy against any property or
asset of Seller or any Seller Parties other than Seller’s interest in the
Property or any proceeds thereof.  The provisions of this Section shall survive
the termination of this Agreement.

 

16.16      Possession of Advisor.  As used in this Agreement, the “possession”
or “receipt” of a document, notice or similar writing by Seller shall be deemed
to be only the possession, receipt or notice of such document by Advisor.

 

30

--------------------------------------------------------------------------------


 

16.17      Business Day.  As used in this Agreement, “business day” shall be
deemed to be any day other than a day on which banks in the state of New Jersey
shall be permitted or required to close.

 

16.18      Waiver of Jury Trial.  PURCHASER AND SELLER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER
WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING, AND SHALL
SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT.  Each party hereby
authorizes and empowers the other to file this Section 16.18 and this Agreement
with the clerk or judge of any court of competent jurisdiction as a written
consent to waiver of jury trial.

 


ARTICLE XVII


 


ESCROW AGENT DUTIES AND DISPUTES


 

17.1        Other Duties of Escrow Agent.  Escrow Agent shall not be bound in
any way by any other agreement or contract between Seller and Purchaser, whether
or not Escrow Agent has knowledge thereof.  Escrow Agent’s only duties and
responsibilities with respect to the Deposit shall be to hold the Deposit and
other documents delivered to it as agent and to dispose of the Deposit and such
documents in accordance with the terms of this Agreement.  Without limiting the
generality of the foregoing, Escrow Agent shall have no responsibility to
protect the Deposit and shall not be responsible for any failure to demand,
collect or enforce any obligation with respect to the Deposit or for any
diminution in value of the Deposit from any cause, other than Escrow Agent’s
gross negligence or willful misconduct.  In the event of any dispute hereunder,
Escrow Agent may, at the expense of Seller and Purchaser, consult with counsel
and accountants in connection with its duties under this Agreement.  Escrow
Agent shall not be liable to the parties hereto for any act taken, suffered or
permitted by it in good faith in accordance with the advice of counsel and
accountants.  Escrow Agent shall not be obligated to take any action hereunder
that may, in its reasonable judgment, result in any liability to it unless
Escrow Agent shall have been furnished with reasonable indemnity satisfactory in
amount, form and substance to Escrow Agent.

 

17.2        Disputes.  Escrow Agent is acting as a stakeholder only with respect
to the Deposit.  If there is any dispute as to whether Escrow Agent is obligated
to deliver the Deposit or as to whom the Deposit is to be delivered, Escrow
Agent shall not make any delivery, but shall hold the Deposit until receipt by
Escrow Agent of an authorization in writing, signed by all the parties having an
interest in the dispute, directing the disposition of the Deposit, or, in the

 

31

--------------------------------------------------------------------------------


 

absence of authorization, Escrow Agent shall hold the Deposit until the final
determination of the rights of the parties in an appropriate proceeding.  Escrow
Agent shall have no responsibility to determine the authenticity or validity of
any notice, instruction, instrument, document or other item delivered to it, and
it shall be fully protected in acting in accordance with any written notice,
direction or instruction given to it under this Agreement and believed by it to
be authentic.  If written authorization is not given, or proceedings for a
determination are not begun, within thirty (30) days after the date scheduled
for the closing of title and diligently continued, Escrow Agent may, but is not
required to, bring an appropriate action or proceeding for leave to deposit the
Deposit with a court of the State of New Jersey pending a determination.  Escrow
Agent shall be reimbursed for all costs and expenses of any action or
proceeding, including, without limitation, attorneys’ fees and disbursements
incurred in its capacity as Escrow Agent, by the party determined not to be
entitled to the Deposit.  Upon making delivery of the Deposit in the manner
provided in this Agreement, Escrow Agent shall have no further liability
hereunder.  In no event shall Escrow Agent be under any duty to institute,
defend or participate in any proceeding that may arise between Seller and
Purchaser in connection with the Deposit.

 

17.3        Reports.  Escrow Agent shall be responsible for the timely filing of
any reports or returns required pursuant to the provisions of Section 6045(e) of
the Internal Revenue Code of 1986 (and any similar reports or returns required
under any state or local laws) in connection with the closing of the transaction
contemplated by this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

 

 

SELLER:

 

 

 

SAF BURROUGHS MILL LLC, a Delaware limited liability company

 

 

 

By:

BlackRock Strategic Apartment Fund LP, a Delaware limited partnership, its sole
member

 

 

 

 

 

By:

BlackRock Strategic Apartment Fund, LLC, a Delaware limited liability company,
its general partner

 

 

 

 

 

 

 

By:

BlackRock Strategic Apartment Fund, Inc., a Maryland [corporation], its sole
member

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Zuzack

 

 

 

 

 

Name: Ronald E. Zuzack

 

 

 

 

 

Title: Vice President

 

33

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By:

BHMF, Inc., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

 

Mark T. Alfieri

 

 

 

Chief Operating Officer

 

34

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT OF ESCROW AGENT

 

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be escrow agent under said Agreement, and (iii) be bound by said
Agreement in the performance of its duties as escrow agent.

 

 

PARTNERS TITLE COMPANY

 

 

 

 

 

By:

/s/ Reno Hartfiel

 

 

Reno Hartfiel

 

 

Executive Vice President and General Counsel

 

1

--------------------------------------------------------------------------------